LEWIS, J.2
We are asked to review on writ of certiorari the action of the state auditor, ex officio commissioner of the state land office, in refusing to issue a mining lease, under Laws 1889, p. 68, c. 22, and the amendments thereto for a portion — sections 1-1 and 15, township 56 north, of range 23 west — of a meandered lake constituting public waters, situated in Itasca county. The return of the state auditor contains a certified copy of the application for the lease, and a copy of the decision of the auditor denying the application, and alleges that the writ was improvidently issued; this court not having jurisdiction to review the proceedings.
The application for the lease is in the prescribed form, and the return shows that it was refused for the purpose of inviting litigation, and not as a final expression of opinion by the auditor. The cause has been submitted on the merits and argued by able counsel, and the court has had the benefit of additional argument and briefs by interested parties not directly connected with this action. Although the attorney general waived all objections to the validity of the writ, owing to its importance we have determined to pass upon that question, and the conclusion we have reached will make it unnecessary to consider the merits of the case.
Without entering upon a review of the earlier decisions, we will briefly refer to some of the later cases on the subject. In State v. Clough, 64 Minn. 378, 67 N. W. 202, an attempt was made to review by certiorari the proceedings of the governor, secretary of state, and state auditor under Laws 1895, p. 696, c. 298, which provided for the *361enlargement of organized counties. It was-there held that certiorari would not lie, because the action of those officers was in no manner either judicial or quasi judicial, and emphasis was placed upon the fact that in the performance of their duties they were compelled to ascertain whether the facts in reference to the petition complied with the law.. As an illustration of what are judicial or quasi judicial acts, the court used the following language:
“To render the- proceedings of special tribunals, commissioners, or municipal officers judicial in their nature, they must affect the rights or property of the citizen in a manner analogous to that in which they are affected by the proceedings of courts acting judicially. * * *
Where proceedings are judicial, if no right of appeal is given, certiorari will lie, but the fact that no right of appeal is given has no bearing on the question whether the proceedings are judicial in their nature. Neither is there anything in the suggestion that certiorari ought to lie because there is no other adequate or speedy remedy by which to review the proceedings.” In the case of State v. Dunn, 86 Minn. 301, 90 N. W. 772, certiorari was recognized as the proper procedure to review the action of the state auditor in determining the proper township in which personal property should be taxed.
Relator relies upon the case of Minnesota Sugar Co. v. Iverson, 91 Minn. 30, 97 N. W. 464, for authority to sustain the writ. In that case the auditor refused to allow the claim for bounty upon the ground that the law was unconstitutional, and the court assumed that in so doing he did not exercise a ministerial duty, but acted judicially in passing upon the constitütionality of the law. By chapter 105, p. 227, Laws-1895, the commissioner of the state land office is authorized to execute-leases and contracts for the mining and shipping of ore from state lands. As amended by chapter 225, p. 330, Laws 1903, the forms of mineral' leases are prescribed by the land commissioner, but the statute defines their terms, and it is provided that the first person or corporation making application and paying the necessary money shall be entitled to receive the lease. Upon application in proper form for a mineral lease upon state land, the money being paid or tendered, it is the duty of the commissioner to issue the lease; and the difficulty lies in determining whether, in refusing to issue, a lease, his action partakes of a judicial nature.
*362As remarked in State v. Dunn, supra, the exercise of judicial functions may involve the performance of legislative or ministerial duties, and the performance of such duties may, in a measure, involve the exercise of judicial functions, and the exercise of judicial functions is to determine what the legal rights of the parties are, and, when an officer is clothed with such authority, and undertakes to determine those questions, he acts judicially.
Under the mining lease law, the land commissioner is not required to determine, as a legal proposition, whether the state has title to the land applied for, nor is he required to pass upon the nature of the state’s title. He is not by that act vested with any judicial or quasi judicial powers. In this case the land did not belong to the state, but if the commissioner determined, as a matter of law, that the state had no title to the minerals under public waters, or, if it did, that the act referred to did not authorize mineral leases for such minerals, then it may be said that he assumed to act in a quasi judicial manner. But the rights and title of the state and of the riparian owners in respect to minerals lying under public waters is a complicated legal question, and can only be determined by the application of legal principles. The constitution and the laws have definitely referred the solution of such problems to the courts. There is nothing in the act to indicate an intention on the part of the legislature to transfer such authority from the courts to the land commissioner. It is not material what reason the officer may have given for refusing to issue a lease, and it can make no difference if he acted arbitrarily in the premises. The decisive question is not what he may have assumed to do, but what power was conferred upon him.
We are of the opinion that the duties of the land commissioner under the laws specified are purely ministerial, and the writ must be quashed. So ordered.

 DOUGLAS, J., having been of counsel as attorney general, took no part.